Title: To George Washington from Richard Peters, 26 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office June 26 1781
                        
                        We have the Honour to acknowledge the Reciept of your Excellency’s Letter of the 21st inst. & inclose
                            Copy of ours to Congress in Consequence & also of a Report containing an Enumeration & Valuation of
                            Rations which we laid before Congress for their Consideration & Election. We presume the perfecting the Contracts
                            will lie with the Superintendant of Finance. But Congress will no Doubt be pleased to direct in this Matter. 
                        We are happy to inform your Excellency that we have now procured Means of transporting the Southern
                            Cloathing. That destined for the Marquis’s Army is gone & the Rest will proceed immediately. Your Request as to
                            the Officers of Spencer’s shall be attended to.
                        The Board consulted with the Executive of Pennsilvania as to the Places of stationing the Convocation
                            Prisoners so as to make them most convenient to the State & have agreeable to the Desire of Council ordered the
                            British to be stationed near York Town & the Germans near Reading the whole to be under the Superintendance of
                            Col. Wood, the officers excepted who are to proceed to Connecticut so soon as they recieve Money from a Flag arrived at
                            George Town in Potowmack for which Purpose they will remain on their parole at Lancaster for a short time. We have the
                            Honour to be with the greatest Respect & Esteem your very obed Servants
                        
                            Richard Peters
                            By order
                        
                     Enclosure
                                                
                            
                                Sir,
                                War office June 21st 1781
                            
                            The Board have the honor to transmit Congress sundry enumerations of articles of which a ration may be
                                composed and the value of each. Out of these, Congress will be pleased to elect which they think proper. If the ration
                                is altered it will be proper to resolve.
                            That the ration to be delivered the Troops of the United States consist of the following articles where
                                the same can be obtained.
                            That the Commander in Chief or the Commanding General of a seperate Army be and they are hereby
                                authorised with the consent of the Contractor or Contractors to alter the ration as to the articles of which it is
                                composed according to circumstances so as not to exceed the value of that hereby established.
                            
                                By order of the Board
                                Richard Peters
                            
                            
                                (Copy)
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.21 June 1781
                                
                            
                            Sundry Estimates of the Component parts of a ration
                            N. 1
                            
                                
                                     
                                    1 lb. Beef
                                     
                                    per day
                                     
                                    6
                                
                                
                                    
                                    1 lb. Bread
                                    
                                    do
                                    
                                    2
                                
                                
                                    
                                    1 pint of milk
                                    
                                    do
                                    
                                     2
                                
                                
                                    
                                    3 pints of pease or Beans per week is per day
                                    
                                    16/32
                                
                                
                                    
                                    1 do
                                    
                                     Indian meal per do do 
                                    
                                     4/32
                                
                                
                                    
                                    9 gallons of Molasses
                                    
                                    per 700 Rations do
                                    
                                    20/32
                                
                                
                                    
                                    3 lb. Candles 8 lb. Soap
                                    
                                    
                                    
                                    
                                
                                
                                    
                                      per 700 Rations is per ration
                                    
                                    
                                         8/32
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    11d. 16/32
                                
                            
                            N. 2
                            
                                
                                     
                                    1/4 lb. Beef
                                     
                                    per day
                                     
                                    7 16/32
                                
                                
                                    
                                    1 lb. Bread
                                    
                                    do
                                    
                                    2
                                
                                
                                    
                                    1 gill of pease or Beans
                                    
                                    per day
                                    
                                     9/32
                                
                                
                                    
                                    1 gill of vinegar
                                    
                                    do
                                    
                                    16/32
                                
                                
                                
                                    
                                    1/2 pint of molasses & 1 pint of Indian meal per week is
                                    
                                    per ration
                                    
                                    
                                        17/32
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    10d. 26/32
                                
                            
                            N. 3
                            
                                
                                     
                                    1 lb. Bread 
                                     
                                    
                                     
                                    2
                                
                                
                                    
                                    1 lb. Beef 
                                    
                                    
                                    
                                    6
                                
                                
                                    
                                    1 gill of rum or other proof Spirits
                                    
                                    
                                    
                                    2 16/32
                                
                                
                                    
                                    3 lb. Candles 8 lb. Soap
                                    
                                    
                                    
                                    
                                
                                
                                    
                                      per 100 Men per week is per ration 
                                    
                                         8/32
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    10d. 24/32
                                
                            
                            N. 4
                            
                                
                                     
                                    1 lb. Beef 
                                     
                                    
                                     
                                    6
                                
                                
                                    
                                    1 lb. Bread 
                                    
                                    
                                    
                                    2
                                
                                
                                    
                                    1 gill of Apple or Rye whiskey Rum proof or
                                    
                                    
                                
                                
                                    
                                      1/2 gill of Rum 
                                    
                                    per day
                                    
                                     1 16/32
                                
                                
                                    
                                    3 pints of pease or Beans or 1 pint of Indian meal
                                    
                                    
                                
                                
                                    
                                      per man per week is 
                                    
                                    per ration
                                    
                                     24/32
                                
                                
                                    
                                    3 lb. Candles 8 lb. Soap
                                    
                                    
                                    
                                    
                                
                                
                                    
                                      per 100 men per week is per ration
                                    
                                    
                                         8/32
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    10d. 16/32
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                War Office June 26th 1781
                            
                            We beg leave to lay before Congress a copy of a letter received from his Excellency the Commander in
                                Chief respecting the proposed contracts for supplying the army with provisions which completes all we can offer for
                                the consideration of Congress on that subject. We agree with the Genl on the propriety of adding vinegar to the ration
                                and in his Ideas as to the proportion and quality of the several species of rum or spirits. We have doubled the number
                                of rations mentioned in the Generals Estimate for the post at Philadelphia on account of the numbers of prisoners
                                constantly stationed there.
                            We partake in the Generals anxiety respecting the supplies for the opperation against New York and the
                                means of transporting them and entreat the attention of Congress to that pressing and important subject. We have the
                                honor to be &c.
                            
                                Richard Peters
                            
                            
                                Copy
                                P.S. A provision of salt is absolutely necessary; but this as well as all others of the Generals
                                    very important observations will no doubt be attended to by Congress in their directions respecting the Contracts.
                                    For the ration an equivalent in pork should have been mentioned as an alternative One pound of beef or three
                                    quarters of a pound of pork have heretofore been given.
                            
                        
                        
                    